Citation Nr: 1626045	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-15 282 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for myopic presbyopia.

2.  Entitlement to service connection for a right knee disability also claimed as secondary to the service connected left knee degenerative joint disease status post arthroscopic repair.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a vision disability to include bilateral trace nuclear sclerotic cataracts.  

5.  Entitlement to service connection for a dental disorder. 

6.  Entitlement to a rating higher than 10 percent for degenerative disc disease of the lumbar spine.  

7.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease status post arthroscopic repair.  

8.  Entitlement to a rating higher than 10 percent for dermatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1974 and from January 1975 to June 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

Although the Veteran initially filed a claim for service connection for bilateral trace nuclear sclerotic cataracts, the Board has restyled the issue to include any potentially relevant vision claims raised by the record.  See Clemons v. Shinseki, 23 Vet App 1 (2009).

While the case was in remand status VA sent him a letter informing him of an opportunity for a Board hearing.  This letter was sent in error.  The Veteran has already had a hearing on these issues, and generally appellants are entitled to one hearing on matters before the Board.

The issue of entitlement to service connection for vision disability to include bilateral trace nuclear sclerotic cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for myopic presbyopia was last denied in a March 2000 rating decision.  The evidence added to the record with regard to myopic presbyopia since the March 2000 rating decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  A right knee disability was not manifest during active service and arthritis was not manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service and/or a service connected disability. 

3.  Sleep apnea was not manifest in service and is not otherwise attributable to active service.

4.  The Veteran's loss of tooth 7 is apparently due to a trauma during his active service.  He does not have bony loss or involvement of the mandible.

5.  Degenerative disc disease of the lumbar spine is manifested by flexion limited to 40 degrees but not forward flexion of the thoracolumbar spine that is 30 degrees or less nor is there favorable ankylosis of the entire thoracolumbar spine.  

6.  Left knee degenerative joint disease status post arthroscopic repair is not manifested by flexion that is limited to 30 degrees or less. 

7.  Dermatitis is not manifested by 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas nor does dermatitis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more during the past 12-month period.  


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection for bilateral myopic presbyopia is final.  New and material evidence to reopen the claim for service connection for myopic presbyopia has not been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§  3.156 (a), 3.159 (2015).

2.  A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein nor was it caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for loss of tooth 7 for have been met for treatment purposes, but not for compensation have been met..  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. § 3.303, 3.381, 4.150 (2015).

5.  The criteria for a rating of 20 percent, but not higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

6.  The criteria for a rating higher than 10 percent for left knee degenerative joint disease status post arthroscopic repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).

7.  The criteria for a rating higher than 10 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7899- 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2009, May 2010, and May 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for myopic presbyopia.  In a March 2000 rating decision, service connection for bilateral myopic presbyopia was denied.  The RO found that myopic presbyopia bilaterally is considered a congenital or developmental or other defect which is unrelated to military service and not subject to service connection under the law.  The Veteran did not appeal that decision.  The decision became final. 

At the time of the last final denial, the record contained service treatment records showing a May 1990 notation that the Veteran was myopic and presbyopic.  The record also contained a post service diagnosis of myopic presbyopia in both eyes corrected for distance but with potentially inadequate near correction.  Since the last final denial, the Veteran has submitted treatment records showing a history of myopic presbyopia.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for myopic presbyopia has not been submitted.  The Veteran's claim for service connection for myopic presbyopia was previously denied on the basis that myopic presbyopia bilaterally was considered a congenital or developmental defect which was unrelated to military service and not subject to service connection under the law.  Although the Veteran has re-submitted evidence showing a history of myopic presbyopia, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that myopic presbyopia bilaterally is subject to service connection.  Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for myopic presbyopia.  

Stated differently, service connection for myopic presbyopia was denied in the past because it was found that myopic presbyopia bilaterally is considered a congenital or developmental defect which is unrelated to military service and not subject to service connection under the law.  No material facts have changed.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for sleep apnea and a right knee disability.  He claims his right knee disability as secondary to the service connected left knee.  He also contends that he has a long history of chronic fatigue and lung problems which he attributes as symptoms to obstructive sleep apnea.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, may be service connected if incurred or aggravated by service, or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claims.  To that end, service treatment records show that in August 1988 the Veteran was seen for being "run down and tired for the past few years."  He complained of fatigue and tiredness in September 1988.  Service treatment records are devoid of a showing of any right knee complaints or diagnoses.  Right knee arthritis is also not clinically shown to have been compensably disabling within a year from separation from active service.

The record discloses objective evidence of right knee problems and sleep apnea years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, the August 2010 VA examiner noted that obstructive sleep apnea is a condition of repetitive collapse of the upper airway during sleep and that it is not a lung disease.  He stated that the most prevalent risk factor of obstructive sleep apnea is weight gain and obesity.  He stated that fatigue is a subjective lack of physical or mental activity and is not specific to obstructive sleep apnea.  It is a common symptom and has dozens of potential causes.  The VA examiner stated that the Veteran's medical record is silent for a sleep disorder, excessive sleepiness, snoring or apneic episodes and that his weight at the time of his sleep study was 239 pounds which is 23 pounds greater than he weighed at the compensation and pension examination in 1999 and equivalent to BMI 3 which is a definite risk factor for obstructive sleep apnea.  He opined that it was likely that his sleep apnea onset was prior to 2009, however, available medical records are silent for objective evidence of obstructive sleep apnea during active service.  

In August 2015, the VA examiner opined that the Veteran's right knee condition is less likely as not (less than 50 percent or greater probability) proximately due to or the result of the left knee degenerative joint disease.  The VA examiner reasoned that there is no objective evidence in the current peer reviewed orthopedic literature to support the claim for the right knee degenerative joint disease due to the left knee degenerative joint disease.  He stated that there are a few weak studies suggesting that a knee condition may be caused by a profound limp due to the contralateral knee.  The studies, however, are not considered significant evidence to substantiate a nexus for this claim.  He stated that record review and examination does not provide objective evidence for a limp in the Veteran and that a nexus is not supported for this claim.  

The VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matters at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  

In sum, the most probative evidence of record is against a showing that the Veteran's sleep apnea is related to service or that his right knee disability is related to service and/or the service connected left knee.  In making this decision the Board notes that the Veteran is competent to report sleep problems and knee pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's right knee disability and sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Dental Disability 

The Veteran appeals the denial of service connection for a dental disorder.  He claims he had dental problems in service that required root canal treatment and subsequently a tooth fracture which had to be extracted.  

Dental disabilities are treated differently than medical disabilities in the VA benefits system.  See 38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 17.161.  A claim for entitlement to service connection for a dental disorder for disability compensation is also considered a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302   (1993).  The Board notes, however, that in the November 2014 rating decision the RO stated that the claim had been appropriately referred for consideration for VA outpatient dental treatment.  

VA regulations provide service connection for purposes of disability compensation for the loss of teeth due to the loss of the substance of body of the maxilla or mandible through trauma or disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  Otherwise, missing teeth are service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment as they are not considered disabling conditions.  38 C.F.R. § 3.381(a); Byrd v. Nicholson, 19 Vet. App. 388, 394 (2005) (noting that VA eliminated conditions such as periodontal disease, carious teeth, and missing teeth from diseases generally eligible for VA compensation). 

Service connection for compensation purposes only can be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  The veteran must show that trauma has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth, or that disease (such as osteomyelitis, but NOT periodontal disease) has caused a loss of substance of the body of the maxilla or mandible, resulting in a loss of teeth.

In August 2015, the VA examiner noted that the Veteran suffered a blow to the anterior face, that resulted in an injury to the maxillary right lateral incisor (tooth 7).  The tooth became necrotic and was diagnosed as a fractured tooth that required extraction.  The VA examiner stated that the Veteran eventually had the tooth replaced with an implant, that is now restored.  The trauma can be directly connected to the series of problems that resulted in tooth removal due to trauma.  He opined that the condition claimed was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  While the examiner noted that there was no loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity, it was found that there was loss of teeth due to trauma or disease (such as osteomyelitis).  

Based on the evidence of record, the Board finds that there is sufficient evidence in favor of the Veteran's claim of entitlement to service connection for loss of tooth 7 for treatment purposes due to dental trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As there is no bony damage to the maxilla or mandible there is no basis for the payment of compensation.

RATING 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative disc disease of the lumbar spine  

The Veteran appeals the denial of a rating higher than 10 percent for degenerative disc disease of the lumbar spine.  His disability is rated under Diagnostic Code 5242.  

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

After review of the record, the Board finds in favor of a rating of 20 percent for degenerative disc disease of the lumbar spine.  In this regard, during the October 2009 VA examination the Veteran reported lumbar spine flare ups every five to six months that lasts three to seven days.  He reported that he cannot work or lift during a flare up due to pain.  Forward flexion of the lumbar spine was to 70 degrees with painful motion at 60 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  There was objective evidence of pain with active range of motion and repetitive motion but no additional limitations after repetitive testing.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The January 2012 VA examination disclosed forward flexion of the lumbar spine was to 70 degrees with painful motion at 40 degrees, extension to 30 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees or greater.  There was no additional limitation of motion after repetitive testing.  There was, however, less movement than normal and pain after repetitive testing.  

In the August 2015 VA examination, forward flexion of the lumbar spine was to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  Pain was noted on examination but it did not result in/cause functional loss.  There was no additional loss of function or range of motion after repetitive testing.  

A review of the record discloses that forward flexion of the lumbar spine has been limited to 40 degrees and 60 degrees during this period of time.  As forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees is shown, the criteria for a 20 percent rating have been met.  

A review of the record, however, discloses that the criteria for a rating higher than 20 percent disabling has not been met during this appeal.  To that end, the Veteran's remaining functional forward flexion of the thoracolumbar spine is greater than 30 degrees and there is no showing of favorable ankylosis of the entire thoracolumbar spine.  At most, flexion is shown to be limited to 40 degrees.  The evidence of record is also devoid of a showing of favorable ankyloses of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint. Given the ranges of motion reported above, a rating in excess of 20 percent is not warranted.  In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are 30 degrees or less and/or commensurate with anything akin to ankylosis.  Accordingly, a rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine is granted.  

The Board also notes that a higher rating is not warranted based on incapacitating episodes.  In this regard, the Veteran has not reported any incapacitating episodes, nor is there any evidence demonstrating that there has been physician prescribed bed rest.  Hence, entitlement to a higher rating under the rating formula for an intervertebral disc syndrome based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.  

With regard to neurologic abnormalities, the Board notes no neurologic manifestations originating from the lumbar spine have been identified.  The Board also notes that the VA examination fail to disclose any scars related to the lumbar spine.  

Left knee degenerative joint disease status post arthroscopic repair

The Veteran appeals the denial of a rating higher than 10 percent for left knee degenerative joint disease status post arthroscopic repair.  His knee disability is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 addresses arthritis due to trauma, while DC 5260 addresses limitation of flexion of the knee. 

Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  Id.  The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Examination in December 2008 revealed left knee flexion was to 95 degrees and extension to 0.  In January 2009, it was noted that he could flex his left knee beyond 90 degrees and that he had full extension.  

During the October 2009 VA examination, the Veteran reported left knee pain with climbing ladders and kneeling.  Examination revealed left knee crepitus, tenderness and guarding of movement.  Flexion was shown to be 0 to 135 degrees with pain at 130 degrees.  Extension was normal.  There was objective evidence of pain with active motion and with repetitive motion on the left side.  There was no additional limitation of range of motion, however, with repetitive testing.  

The January 2012 VA examination disclosed left knee flexion was 0 to 105 degrees with pain.  Extension was full without objective evidence of pain.  There was no additional limitation of range of motion with repetitive testing.  

During the August 2015 VA examination, left knee flexion was shown to be 0 to 115 degrees and extension was 115 to 0 degrees.  Pain was noted on examination but it did not result in/cause functional loss.  There was no additional functional loss or range of motion after repetitive testing.  

Although there was objective evidence of pain with active motion, flexion being limited to 30 degrees has not been shown.  Rather, at most, left knee flexion is shown to be limited to 90 degrees.  In reaching these conclusions, the Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca, supra, 8 Vet. App. 202.  Even when considering these factors, the Veteran is not shown to have the functional equivalent of flexion limited to 30.  Accordingly, a rating higher than 10 percent for limitation of flexion of the left knee under Diagnostic Codes 5010-5260 is not warranted.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that the Veteran has retained full extension for the left knee during the time frame addressed above.  Furthermore, the evidence is devoid of a showing of left knee ankylosis (Diagnostic Code 5256), instability (Diagnostic Code 5257), semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258) or impairment of the tibia and fibula (Diagnostic Code 5262).  As such, these diagnostic codes are not applicable.

The Board has also considered whether the Veteran would be entitled to a separate rating pursuant to Diagnostic Code 5259, which provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  The record shows that the Veteran had a medial meniscectomy in 2008.  

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  With regard to rating disabilities of the knee, VA's general counsel (GC) has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  In VAOGCPREC 9-98, GC found that limitation of motion is a relevant consideration under DC 5259.

As noted above, the Veteran's left knee disability is already rated based on limitation of motion.  As limitation of motion is a relevant consideration under Diagnostic Code 5259 separate ratings based on the same functional loss are not warranted under Diagnostic Codes 5259 and 5260.  The appellant is not entitled to a separate rating for residuals of a meniscectomy under the principle against pyramiding.

The Board has also considered whether the Veteran meets the criteria for a separate compensable rating for knee scarring.  While scars of the knees are shown, at no time during this appeal have the scars been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Rather, the January 2013 VA examination specifically found that the Veteran did not have any scars that were painful and/or unstable or greater than 39 square cm.

Dermatitis 

The Veteran appeals the denial of a rating higher than 10 percent for dermatitis.  He is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27. As his specific skin disability is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).  

Diagnostic Code 7806 directs that, for dermatitis or eczema, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period. Diagnostic Code 7806 also directs that dermatitis or eczema should be rated as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118,  Diagnostic Code 7806.

During the October 2009 VA examination, the Veteran reported skin flare ups several times a year.  He did not have a flare up on that day.  The examiner noted that the dermatitis was treated with anti-septic lotion.  The treatment was topical but neither corticosteroids or other immunosuppressive drugs were used for treatment.  The exposed area affected was greater than 5 percent but less than 20 percent and the total body area affected was also greater than 5 percent but less than 20 percent.  
There were mild hyperpigmentation skin patches at the anterior tibia and ankle areas bilaterally but there was no objective evidence of redness draining or open skin.  No functional impairment was caused by the skin condition.  

The January 2012 VA examination disclosed the Veteran had been treated with oral or topical medications.  The total duration of use of the medication during the last 12 months was less than six weeks.  Examination revealed there were no exposed area affected and no total body area affected.  There was no evidence of an active skin disease at that time.  

The August 2015 VA examination disclosed the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition.  The total duration of use of the medication during the last 12 months was less than six weeks.  There was no objective evidence of dermatitis on examination.  

As shown above, at most, dermatitis covering the total body area greater than 5 percent but less than 20 percent is shown during this period of time.  The Board also notes that his dermatitis did not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more.  At most, topical medications were used for less than six weeks during a 12 month period.  Accordingly, the criteria for a rating higher than 10 percent under Diagnostic Code 7806 are not met. 

ALL INCREASED RATINGS CLAIMS 

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated to include his reports of pain.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, except where otherwise noted, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability, including pain and functional limitations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, there is no objective evidence that the appellant is unemployable as a result of his service connected disabilities.  He so notes in a notice of disagreement, but does not so note again.  The October 2009 VA examination revealed that his left knee and lumbar spine disability caused occupational impairment to include decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The January 2012 and August 2015 VA examiners, however, found that the Veteran's thoracolumbar spine condition did not impact his ability to work.  The August 2015 VA examiner also found that the Veteran's left knee condition did not impact his ability to work.  While some occupational limitations due to the lumbar spine and left knee were once shown, at no time during this appeal has there been a showing that the Veteran is unemployable as a result of his service connected disabilities.  Consequently, there is no implicit claim of entitlement to a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

New and material evidence not having been received, the application to reopen the claim of entitlement to service connection for myopic presbyopia is denied. 

Entitlement to service connection for a right knee disability also claimed as secondary to the service connected left knee degenerative joint disease status post arthroscopic repair is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a dental condition, specifically loss of tooth 7, is granted.

Entitlement to a rating of 20 percent for degenerative disc disease of the lumbar spine is granted. 

Entitlement to a rating higher than 10 percent for left knee degenerative joint disease status post arthroscopic repair is denied.  

Entitlement to a rating higher than 10 percent for dermatitis is denied.  


REMAND

The Veteran appeals the denial of service connection for a vision disability to include bilateral trace nuclear sclerotic cataracts.  He claims that he has had a continuing problem and decrease in vision during his 29 years of service.  According to him, he was an electronics technician and worked on all kinds of high powered transmitters/radars, and that he worked with computers and had a huge amount of material that needed to be read and studied in the performance of his duties.  He claims that being around radio frequency transmitters of high power, radars and Loran transmitters cause cataracts.  

Service treatment records show that the Veteran was treated for eye problems several times during service to include notations of vision defects and eye fatigue.  As the evidence shows some in service complaints and the Veteran asserts an in service onset, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) (West 2014) and 38 C.F.R. § 3.159(c)(4)(i) (2015), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to address the nature and etiology of any current vision disabilities to include cataracts.  The examiner must be provided access to the appellant's VBMS and Virtual VA files.  As to each and every vision disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability is related to the appellant's active duty service.  The examiner must address the Veteran's contentions that being around radio frequency transmitters of high power, radars and Loran transmitters cause cataracts.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

2. The AOJ must ensure that all medical examination reports and opinions fully comply with this remand and the questions presented.  If any report is insufficient in any manner it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


